- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - internal_revenue_service director exempt_organizations rulings and agreements department of the treasury p o box - rm cincinnati oh employer_identification_number person to contact - i d number contact telephone numbers uil nos date date number release date legend a b c m x y z dear we have considered your application_for recognition of e emption from federal_income_tax under the provisions of sec_501 of the internal_revenue_code_of_1986 and its applicable income_tax regulations ased on the available information we have determined that you do not qualify for the reasons set forth on enclosure i consideration was given to whether you qualify for exemption under other subsections of sec_501 of the code however we have concluded that you do not qualify under another subsection as your organization has not established exemption from federal_income_tax it will be necessary for you to file an annual income_tax return on form_1120 if you are a corporation if you are in agreement with our proposed denial please sign and return one copy of the enclosed form_6018 consent to proposed adverse action you have the right to protest this proposed determination if you believe it is incorrect to protest you should submit a written appeal giving the facts law and other information to support your position as explained in the enclosed publication exempt_organizations appeal procedures for unagreed issues the appeal must be submitted within days from the date of this letter and must be signed by one of your principal officers you may request a hearing with a member of the office of the regional_director_of_appeals when if a hearing is requested you will be you file your appeal contacted to arrange a date for it the hearing may be held at the regional_office or if you request at any mutually convenient district_office one of your principal officers he or she must file a proper power_of_attorney and otherwise qualify under our conference and practice requirements as set forth in sec_601_502 of the statement of procedural rules see treasury_department circular no if you are to be represented by someone who is not if we do not hear from you within the time specified this will become our final_determination sincerely lois g lerner director exempt_organizations rulings and agreements enclosures enclosure i publication form_6018 issue enclosure i does the applicant organization qualify for exemption under sec_501 of the internal_revenue_code as an organization owned and operated exclusively for the benefit of its members no part of the net_earnings of which inures to the benefit of any private individual facts in the you were originally incorporated as a non-profit corporation in under a different name you applied for tax-exempt status under code sec_501 in or about internal_revenue_service issued a letter denying your request for recognition of tax-exempt status a copy of this letter was included in your current application and is incorporated herein by reference this denial was based upon prohibited inurement of earnings to private individuals specifically it was found that you were formed by a for-profit entity and that you had entered into contracts with this entity to sell your interment spaces and other services and to provide general maintenance and repair services it as also determined that you paid a price in excess of fair_market_value to the for-profit company for land that it sold to you the officers of the for-profit company were also on your own board_of directors was a principal_owner of the for profit management company through a limited labiality company that he controlled the denial letter included the following statement it is clear from the totality of the facts and circumstances that the operations of the for-profit management company are so intertwined with your operations that it may be said that you operate for the benefit of that for-profit entity and certain individuals it was also concluded that the nature of the land purchase transaction and subsequent indebtedness created an equity_interest for the transferor and that payments made in satisfaction of such indebtedness would be distribution of your profits to that entity your articles of incorporation originally stated that you had no members this provision was amended in to state that you would have members and then again in to state that you would not after your first application_for tax-exempt status was denied you took the following steps to reorganize the company the name of the corporation was changed articles of incorporation were filed to state that the corporation has members lot owners as required by state law the former management company was dissolved in and you no longer contract with any for-profit entity for either interment in amended in you applied to the initially certificates were issued to a space sales or cemetery maintenance state cemetery board for permission to issue certificates of interest to finance the acquisition of cemetery property after reviewing the transactions including requiring land appraisal the state cemetery board approved the issuance of certificates of interest totaling dollar_figurey and to four other individuals who had also had ownership interests in the former management company through various limited_liability companies subsequently all of the certificate holders transferred their interests in the certificates to llc a company owned by certificate of interest was issued to llc in the amount of dollar_figurey this certificate includes the following provisions the holder of this certificate shall be entitled in accordance with state law to votes on all matters requiring a vote of the members of the cemetery_company except that one vote will be deducted for each dollar_figure dollar_figure of principal which has been repaid on this certificate at the time the vote is held notwithstanding the fact that the holder of this certificate may not otherwise qualify as a member of the cemetery_company payable annually however if payment is not made the current interest is forfeited and does not accrue payments are to be applied first to interest the cemetery_company may elect not to make any payments in any given year in a single interest is article ii of your bylaws concerning members provides that the owner s of each interment space will have one vote for each such space that organizations owning multiple spaces are entitled to a maximum of votes and that certificate holders are entitled to one vote for each dollar_figure these prbvisions are consistent with the state statutes governing cemetery companies article iv section of your bylaws concerning quorum requirements provides that votes shall constitute a quorum at any meeting of your members trustees are to be elected annually and need not be members of the corporation officers are to be elected annually by the trustees you are governed by a three-person board_of trustees at the time you filed your current application_for tax-exempt status your board members were president treasurer vice president secretary and c trustee band care closely related to however you-stated that only a has any financial interest in llc your current activities consist of the sale and maintenance of interment spaces including in-ground graves mausoleum crypts and niches for cremains and administrative and maintenance functions incidental to such activities much of the property you own has not yet been laid out for graves in the future you may construct and operate a crematorium and additional mausoleum space law sec_501 of the code provides an exemption from federal_income_tax for cemetery companies owned and operated exclusively for the benefit of their members and which are not operated for profit and any corporation chartered solely for the purpose of the disposal of bodies by burial or cremations which is not permitted by its charter to engage in any business not necessarily incidental to that purpose provided no part of the organization's net_earnings inures to the benefits of any private shareholders or individual sec_1 c -l a of the income_tax regulations provides in part that an exempt cemetery_company must be owned and operated exclusively for the benefit of its lot owners who hold such lots for bona_fide burial purposes and not for the purpose of resale sec_1 c -l d of the regulations provides that no person may have any interest in the net_earnings of any exempt cemetery thus a cemetery_company is not exempt if property is transferred to the organization in exchange for an interest remains outstanding an interest that constitutes an equity_interest in the net_earnings of the cemetery ho ever other interest may also be interests in the cemetery's net_earnings thus for example a bond or other evidence_of_indebtedness issued by a cemetery_company which provides for a fixed rate of interest but which in addition provides for additional interest payment contingent on the revenues of income of the organizations is considered an interest in net_earnings of the organization in restland memorial park v united_states f_supp n d tex aff'd 509f 2d 5tfi cir l974 a cemetery's net_earnings were found to insure to private individuals precluding exemption under sec_501 c of the code wher e it allowed a related for-profit mortuary to benefit from its efforts without compensation there individuals who controlled the cemetery also owned a for-profit funeral home located on the cemetery grounds the funeral horne was managed and controlled by the same individuals who control the cemetery and used the cemetery's name in joint advertising campaigns the courts held that inurement had occurred as a result of the various for profits entities trading upon the goodwill of the plaintiff cemetery and functioning with the cemetery as an integrated for profit business with the intent of maximizing profits from the for profit entities the detriment of the plaintiff cemetery which had sought exemption under sec_501 c see also rose hill memorial park ass'n v 414_us_822 and knollwood memorial gardens t c in the case of munro l 305_us_188 it was stated that state laws are not controlling in determining the tax-exempt status of an organization thus an organization may be recognized as meeting the requirements of state statutes governing a particular type of non-profit organization and still be denied this status for federal_income_tax purposes in 139_f2d_50 3d cir cert_denied 321_us_780 64_sct_636 88_led_1073 the court sustained the service's position that the cemetery_company was not entitled to tax-exempt status under the predecessor to sec_501 c among other issues it was noted that the corporation was organized on a stock basis and its shareholders were the corporation's the original shareholders and stock shares were subsequently transferred by sale or other means to other persons stock ownership was unrelated to ownership of cemetery lots in determining that an exempt cemetery_company was owned by and operated exclusively for the benefit of its members it was the intent of congress that the term members was synonymous with owners of lots or burial rights in the cemetery this position was later confirmed in regs c -1 a supra the only persons with voting rights the court held that incorporators were in in fact inurement tax-exempt status based upon the corporate affairs of puritan in the case of puritan lawn memorial park cemetery v u s cl_ct the court upheld the revocation of a cemetery company's to private individuals the cemetery_company was closely affiliated with a for-profit company puritan's lot owners had no voting rights under its by-laws the board_of directors had specifically revoked whatever rights the lot owners may have had to participate only directors of puritan attended its board_of directors' meetings although all lot owners held their lots for burial purposes and not for resale their status permitted them no management or operational affairs citing the west laurel hill case the court stated although it is possible that a cemetery_company may still qualify as a nonprofit company without having had lot owner participation on its board in such case it must be shown that the lot owners were not prejudiced by this fact and that not withstanding such non participation they received all of the benefits of the company's operations to which they were entitled the facts of this case do not permit such a showing respecting puritan's responsibilities revrul_77_70 1977_1_cb_150 held that a nonprofit cemetery_company that acquires land from a for-profit cemetery_company under an agreement providing payment to the former owners on the basis of a percentage of the sales_price of each cemetery lot sold is not exempt from tax as a cemetery described in sec_501 held that the substance of the transaction was to create an equity_interest in the transfer or because all the traditional elements of a true debt are missing there is no unqualified obligation on the part of the cemetery_company to pay because the installments depend on the sale of lots there is no maturity_date because the obligation is to continue until all of the code the revenue_ruling further i ' lots is subject_to change rate there is no minimum annual payment there is no right to share with general creditors there is no paid-in capitalization of the company and the transferors have control of the cemetery_company there is no stated_interest application of law under your bylaws the sole certificate holder acting alone represents a quorum of the members while the number of current lot owner-members was not determined during the application process it appears that the certificate holder is likely to be in a position to control board decisions by virtue of the number of votes held it is unclear if owners of interment spaces have been advised of their rights as voting members of the corporation or whether they have been advised of or participated in any membership meetings the certificate holder is a member of your board and holds the positions of both president and treasurer and other board members are related to him these facts tend to indicate that the certificate holder effectively controls the selection of board members and thus controls the organization while the voting interests afforded to the certificate holder are consistent with the provisions of state law governing the organization of cemetery companies your bylaws permit the certificate holder acting alone to constitute a quorum for purposes of board meetings and votes since payments of the certificate of interest are not made on a fixed schedule and are to be applied to interest first the principal may remain outstanding and largely unreduced for an indefinite period of time permitting the certificate holder to retain effective_control of the cemetery_company while the management company whose control led to the previous denial of exemption is no longer extant and you state that you are self-managed through your board_of trustees the individual who owns the llc that is your sole certificate holder is also your president and treasurer this individual was also a principal in the for-profit management company that created you although the transactions that gave rise to this indebtedness were approved by the state cemetery board the transactions cannot be said to have been made at arm's length due to the close connections between the parties involved applicant's position you maintain that the circumstances that were the basis for the previous denial of exemption no longer e xist you state that any payments made to the sole holder of a certificate of interest represent only repayment of valid business indebtedness at a reasonable rate of interest you further maintain that the certificate holder and related parties have no further financial interest in the earnings_of the corporation you indicate that the fact that you are regulated by the state and that you meet r - - - - - - - - - - - - - - - - - - - - - - - - - - - -- ------- ' ' ' the requirements of state law supports your claim to tax-exempt status under code sec_50l c service response to applicant's position as noted in the munro l lyeth case the fact that you meet the requirements of state law governing cemetery companies does not establish your qualifications for federal tax exemption although you may no longer be directly affiliated with a for profit entity through contractual agreements you are still effectively controlled by private individuals who do not qualify as bona_fide members within the meaning of code sec_50l c ie persons who are not owners of burial spaces intended for personal_use for most of your existence you have not afforded membership rights to lot owners although your governing documents now provide that lot owners have membership rights there is no evidence that such members have participated in the governance of the organization and the extent of their future participation is uncertain sufficient number of living lot owner-members to override the votes held by the certificate holder under these circumstances we are unable to conclude that you are owned and operated exclusively for the benefit of your members and that no part of your net_earnings will inure to the benefit of private _individuals it is unknown if there are a conclusion based on the facts presented above we hold that you do not meet the requirements for tax exemption under sec_50l c of the internal_revenue_code based on the facts you have provided in your application_for recognition of exemption we are not able to conclude that you are cemetery_company owned organized and operated exclusively for the benefit of your members and that no part of your net_earnings inures to the benefit of any private_shareholder_or_individual you are effectively controlled by privat parties who are not members of the organization within the meaning of the code and regulations rather than by members who own interment spaces the provisions of your bylaws may allow a single individual to control the decisions of your governing body and the uses of your funds thus it cannot be clearly established that you will not be operated for the benefit of private individuals accordingly you do not qualify for exemption under sec_501 c of the internal_revenue_code i' c l ' internal_revenue_service department of the treasury - ' employer_identification_number tax_year s ending person to contact employee id number contact telephone number date dv o sec_2 legend a b c dear sir or madam we have considered your appeal of the adverse action proposed by the director exempt_organizations the paragraph s checked below indicate s our decision _x_ your exemption from federal_income_tax under sec_50l c l3 of the internal_revenue_code is confirmed modified a new determination_letter is enclosed x denied or_ revoked you are required to file federal_income_tax returns on form_1120 for the above years you should file these returns with the appropriate service_center listed in the instructions for those returns within days from the date of this letter unless a request for extension oftime is granted _ you are not a private_foundation because you are described in code section s _ you are an operating_foundation as described in code section _ you have no liability for excise_taxes under irc ---for the above year s baltimore appeals_office hopkins plaza room baltimore md letter ro rev ' _ your liability for excise_taxes under irc __ _ for the above year s was properly reported on your return s __ there is no change to your unrelated_business_income_tax liability as reported for the above years your form s 990-t for the above years are accepted as filed you may direct questions about the decision to the appeals officer whose name and telephone number are shown above sincerely charles fisher appeals team manager enclosures notice baltimore appeals_office hopkins plaza room n u n o lfn
